tcmemo_2010_57 united_states tax_court richard george barry petitioner v commissioner of internal revenue respondent docket no 28733-08l filed date richard george barry pro_se louise r forbes for respondent memorandum findings_of_fact and opinion goeke judge the issue for decision is whether respondent may proceed to collect section trust fund recovery penalties tfrp by lien for the following periods 1unless otherwise indicated all section references are to the internal_revenue_code tax period date date date date date total assessed amount due dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure penalty assessed dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure for the reasons stated herein we sustain respondent’s determination to proceed with the collection action findings_of_fact petitioner resided in massachusetts at the time he filed his petition petitioner operated barry moving storage services inc barry moving beginning as early as and was responsible for overseeing the company’s quarterly deposits for employee withholding taxes petitioner filed for bankruptcy under chapter of the bankruptcy code u s c sec on date in response to a lawsuit filed against barry moving the bankruptcy court issued a discharge order on date on date while petitioner’s bankruptcy case was still pending respondent sent petitioner by certified mail a letter trust funds recovery penalty letter proposing to assess against petitioner the tfrp of dollar_figure attributable to unpaid liabilities pursuant to sec_6672 for the tax period sec_2total amount rounded up listed above the letter was sent to petitioner’s last_known_address and informed him that he had the right to appeal or protest the proposed assessment and that he had to mail a written appeal within days of the date of the letter to preserve his right to appeal petitioner did not appeal on date the tfrp were assessed against petitioner as a responsible_party for the tax_liabilities of barry moving respondent assessed further tfrp against petitioner for the unpaid employment_taxes of barry relocation services a business operated by petitioner’s ex-wife on date respondent recorded a notice_of_federal_tax_lien nftl the amount of the recorded lien was dollar_figure on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 in response petitioner timely submitted a form request for a collection_due_process or equivalent_hearing cdp hearing the sole issue petitioner raised in his cdp hearing request was his underlying liability for the tfrp on date petitioner’s cdp hearing was held by telephone during the hearing petitioner argued that he was not 3before trial respondent’s counsel conceded the assessments related to barry relocation services and stated that those amounts would be abated accordingly assessments related to barry relocation services are moot and will not be discussed in this opinion liable for the tfrp because they had been paid_by barry moving the settlement officer explained to petitioner that he could raise the underlying liability if he had not otherwise had an opportunity to do so the settlement officer concluded the cdp hearing by telling petitioner he would review the information provided and inform petitioner of his final_determination following the cdp hearing the settlement officer sent petitioner a letter informing him that he was precluded from raising the underlying liability since he received a letter pertaining to all tax periods at issue however the settlement officer gave petitioner a final opportunity to submit previously requested information to assist in respondent’s final_determination on date respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed lien on date petitioner timely filed a petition in this court challenging respondent’s determination opinion sec_6672 imposes a penalty on any person required to collect truthfully account for and pay over tax who willfully fails to do so or who willfully attempts to evade or defeat any such tax sec_6672 and provides that no penalty may be imposed unless the secretary notifies the taxpayer in person or in writing by mail to an address as determined under sec_6212 that the taxpayer shall be subject_to assessment for such penalty and that in-person delivery or mailing of the notice must precede any notice_and_demand for payment of the sec_6672 penalty by at least days petitioner argues respondent abused his discretion in sustaining the proposed lien sec_6321 imposes a lien in favor of the united_states on all property and property rights of a taxpayer liable for taxes after a demand for the payment of the taxes has been made and the taxpayer fails to pay sec_6320 requires the secretary to send written notice to the taxpayer of the filing of a notice of lien and of the taxpayer’s right to an administrative hearing on the matter at the hearing a taxpayer may raise any relevant issue including challenges to the appropriateness of the collection action and possible collection alternatives such as an offer-in-compromise sec_6330 a taxpayer may contest the validity of the underlying tax_liability but only if the taxpayer did not receive a statutory_notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability see sec_6330 see also 131_tc_197 following the cdp hearing the appeals officer must make a determination whether the lien filing was appropriate and is required to consider whether the secretary has met the requirements of applicable law and administrative procedure the relevant issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns that the collection action be no more intrusive than is necessary sec_6330 petitioner argues that the appeals officer abused his discretion by denying petitioner an opportunity to challenge the underlying liability at his cdp hearing respondent argues that petitioner was not entitled to raise his underlying liability for the tfrp because petitioner received the letter petitioner testified at trial that he did not receive the letter respondent issued a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability at the hearing unless the taxpayer did not receive a notice_of_deficiency for the tax in question or did not otherwise have an opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 we find petitioner’s testimony that he did not actually receive the letter to be credible accordingly we will apply a de novo standard for our review of the collection action see 115_tc_35 at trial petitioner did not contend that he was not liable for the tfrp rather petitioner argues that the collection action is improper because barry moving paid the taxes due petitioner testified that quarterly filings and deposits for employee withholding taxes had been consistent and timely since barry moving began operations however at trial petitioner was unable to produce bank records or any other documentation supporting his claim that barry moving paid the taxes at issue and thus has failed to substantiate that barry moving paid them further petitioner’s liability for the tfrp was not discharged in bankruptcy because it is not a dischargeable debt although petitioner received a discharge pursuant to chapter of the bankruptcy code not all federal tax debts are dischargeable see u s c sec 120_tc_114 sec_6672 tfrp are not a dischargeable debt the u s supreme court in 436_us_268 held that liability under internal_revenue_code sec_6672 must be held nondischargeable under bankruptcy act a e section a e of the bankruptcy act was the statutory predecessor of of the bankruptcy code and is essentially the same nondischargeable tax claim language clark v united_states bankr bankr m d fl the supreme court also stated that despite the reference to the liability as a sec_6672 penalty the funds involved were in substance taxes united_states v sotelo supra pincite see also in re spelts bankr bankr d colo since sotelo federal courts have held that liability for a sec_6672 tfrp is not a dischargeable debt see eg 593_f2d_4 5th cir finding the sec_6672 liability nondischargeable whether or not the liability was levied within years of filing for bankruptcy sec_6672 tfrp are therefore nondischargeable under u s c section in conclusion because petitioner failed to demonstrate that he paid the amounts at issue and did not contest his trust fund liability under sec_6672 and because his liability for the tfrp was not discharged by the bankruptcy court respondent may proceed with collection of the tfrp by lien to reflect the foregoing an appropriate order of dismissal and decision will be entered
